Walton, J.
The county commissioners undertook to locate a county road across tide waters. Such a location could be made only by authority of the legislature. Such authority was obtain*458ed, but it was not pursued. The act granting it provided that the location across Long Creek should be by a bridge with a suitable draw therein. It also provided that “the same” should be subject to the approval of the harbor commissioners of the city of Portland. The words “the same,” in our judgment refer to the entire location. The location made by the county commissioners does not provide for such a bridge or such a draw. And the case finds “that said supposed location was not made subject to or with the approval of the harbor commissioners.” In the opinion of the court these omissions are fatal to the location.
Writ granted, as grayed for.
Appleton, C. J., Dickerson, Barrows, Yirg-in and Peters, JJ., concurred.